 



Exhibit 10.4
NORTHFIELD BANK
NON-QUALIFIED SUPPLEMENTAL
EMPLOYEE STOCK OWNERSHIP PLAN
Adopted Effective January 1, 2007

 



--------------------------------------------------------------------------------



 



NORTHFIELD BANK
NON-QUALIFIED SUPPLEMENTAL
EMPLOYEE STOCK OWNERSHIP PLAN
     1. Purpose
          This Non-Qualified Supplemental Employee Stock Ownership Plan (“Plan”)
is intended to provide Participants (as defined herein) or their Beneficiaries
with the economic value of the annual allocations credited to such Participant’s
account under The Northfield Bank Employee Stock Ownership Plan (“ESOP”) which
may not be accrued under said ESOP due to the limitations imposed by Section 415
of the Internal Revenue Code (the “Code”) and the limitation on includible
compensation imposed by Section 401(a)(17) of the Code. The benefits provided
under this Plan (as described below) are intended to constitute deferred
compensation for “a select group of management or highly compensated employees”
for purposes of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”). This Plan is intended to comply with Section 409A of the Internal
Revenue Code (“Code”) and the regulatory guidance and other guidance issued
thereunder.
     2. Definitions
          Where the following words and phrases appear in the Plan, they shall
have the respective meaning as set forth below unless the context clearly
indicates the contrary. Except to the extent otherwise indicated herein, and to
the extent inconsistent with the definitions provided below, the definitions
contained in the ESOP are applicable under the Plan.
          2.1 “Account” means the bookkeeping account to which a Participant’s
Annual ESOP Credits and earnings thereon are credited.
          2.2 “Annual ESOP Credit” means the amount credited to the
Participant’s account in the Plan, determined as set forth in Section 4.1
hereof.
          2.3 “Applicable Limitations” means one or more of the following, as
applicable: (i) the maximum limitations on annual additions to a tax-qualified
defined contribution plan under Section 415(c) of the Code; or (ii) the maximum
limitation on the annual amount of compensation that may, under
Section 401(a)(17) of the Code, be taken into account in determining
contributions to and benefits under tax-qualified plans.
          2.4 “Bank” means Northfield Bank.
          2.5 “Beneficiary” means the person designated by the Participant under
the ESOP to receive the Supplemental ESOP Benefit in the event of the
Participant’s death.
          2.6 “Board of Directors” means the Board of Directors of Northfield
Bank.
          2.7 “Change in Control” shall mean (1) a change in ownership of the
Company or the Bank under paragraph (i) below, or (2) a change in effective
control of the

 



--------------------------------------------------------------------------------



 



Company or the Bank under paragraph (ii) below, or (3) a change in the ownership
of a substantial portion of the assets of the Company or the Bank under
paragraph (iii) below:

  i.   Change in the ownership of the Bank. A change in the ownership of the
Bank shall occur on the date that any one person, or more than one person acting
as a group (as defined in Treasury Regulation Section 1.409A-3(i)(5)(v)(B)),
acquires ownership of stock of the corporation that, together with stock held by
such person or group, constitutes more than 50% of the total fair market value
or total voting power of the stock of such corporation; or     ii.   Change in
the effective control of the Bank. A change in the effective control of the Bank
shall occur on the date that either (i) any one person, or more than one person
acting as a group (as defined in Treasury
Regulation Section 1.409A-3(i)(5)(vi)(D)), acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) ownership of stock of the Bank possessing 30% or more of the total
voting power of the stock of the Bank; or (ii) a majority of members of the
Bank’s board of Directors is replaced during any 12-month period by Directors
whose appointment or election is not endorsed by a majority of the members of
the corporation’s board of Directors prior to the date of the appointment or
election, provided that this sub-section (ii) is inapplicable where a majority
shareholder of the Bank is another corporation; or     iii.   Change in the
ownership of a substantial portion of the Bank’s assets. A change in the
ownership of a substantial portion of the Bank’s assets shall occur on the date
that any one person, or more than one person acting as a group (as defined in
Treasury Regulation Section 1.409A-3(i)(5)(vii)(C)), acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) assets from the Bank that have a total gross fair market
value equal to or more than 40% of the total gross fair market value of all of
the assets of the corporation immediately prior to such acquisition or
acquisitions. For this purpose, gross fair market value means the value of the
assets of the corporation, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets. There
is no Change in Control event under this paragraph (iii) when there is a
transfer to an entity that is controlled by the shareholders of the transferring
corporation immediately after the transfer; or     iv.   For all purposes
hereunder, the definition of Change in Control shall be construed to be
consistent with the requirements of Treasury Regulation Section 1.409A-3(i)(5),
except to the extent modified herein. Notwithstanding anything herein to the
contrary, a Change in Control shall not be deemed to occur as the result of the
reorganization and second step conversion of the Company to a fully converted
stock holding company.

2



--------------------------------------------------------------------------------



 



          2.8 “Code” means the Internal Revenue Code of 1986, as amended from
time to time. Reference to a specific provision of the Code shall include such
provision, any valid regulation or ruling promulgated thereunder and any
comparable provision of future law that amends, supplements or supersedes such
provision.
          2.9 “Committee” means the Compensation Committee of the Board of
Directors.
          2.10 “Company” means Northfield Bancorp, Inc..
          2.11 “Effective Date” means January 1, 2007.
          2.12 “Employee” means an employee of the Employer on whose behalf
benefits are payable under the ESOP.
          2.13 “Employer” means the Bank or the Company, as applicable, and any
successors by merger, purchase, reorganization or otherwise. If a subsidiary or
affiliate of the Employer adopts the Plan, it shall be deemed the Employer with
respect to its employees.
          2.14 “ERISA” means the Employee Retirement Income Security Act of
1974, as amended from time to time. Reference to a specific provision of ERISA
shall include such provision, any valid regulation or ruling promulgated
thereunder and any comparable provision of future law that amends, supplements
or supersedes such provision.
          2.15 “ESOP” means the tax-qualified Northfield Bank Employee Stock
Ownership Plan, and any successor thereto.
          2.16 “Participant” means an Employee who has been designated for
participation in this Plan pursuant to Section 3.1.
          2.17 “Plan” means Northfield Bank Non-Qualified Supplemental Employee
Stock Ownership Plan, as set forth herein and as may be amended from time to
time.
          2.18 “Plan Year” means the period from January 1 to December 31.
          2.19 “Separation from Service” means the Employee’s death, Retirement
or other termination of employment with the Bank within the meaning of Code
Section 409A. No Separation from Service shall be deemed to occur due to
military leave, sick leave or other bona fide leave of absence if the period of
such leave does not exceed six months or, if longer, so long as the Employee’s
right to reemployment is provided by law or contract. If the leave exceeds six
months and the Employee’s right to reemployment is not provided by law or by
contract, then the Employee shall have a Separation from Service on the first
date immediately following such six-month period.
          Whether a termination of employment has occurred is determined based
on whether the facts and circumstances indicate that the Employer and Employee
reasonably anticipated that no further services would be performed after a
certain date or that the level of bona fide services the employee would perform
after such date (whether as an employee or as an

3



--------------------------------------------------------------------------------



 



independent contractor) would permanently decrease to no more than 20% of the
average level of bona fide services performed over the immediately preceding
36 months (or such lesser period of time in which the Participant performed
services for the Bank). The determination of whether a Participant has had a
Separation from Service shall be made by applying the presumptions set forth in
the Treasury Regulations under Code Section 409A.
          2.20 “Specified Employee” means any Participant who also satisfies the
definition of “key employee” as such term is defined in Code Section 416(i)
(without regard to paragraph 5 thereof). In the event a Participant is a
Specified Employee, no distribution shall be made to such Participant upon
Separation from Service (other than due to death or Disability) prior to the
first day of the seventh month following Separation from Service.
          2.21 “Stock” means the common stock of the Company, par value $.01 per
share.
          2.22 “Supplemental ESOP Benefit” means the benefit provided for a
Participant under this Plan.
          2.23 “Surviving Spouse” means the legal spouse of a Participant,
living at the time of the death of the Participant.
     3. Participation
          3.1 Designation to Participate. Upon the designation of the Committee,
and subject to the approval of the Board of Directors, Employees may become
Participants at any time during the Plan Year. Each Employee initially selected
by the Committee to participate in the Plan shall be set forth on Exhibit A
attached hereto and made a part hereof.
          3.2 Continuation of Participation. An Employee who has become a
Participant shall remain a Participant so long as benefits are payable to or
with respect to such Participant under the Plan.
     4. Benefit Requirements and Payments
          4.1 Supplemental ESOP Benefits. A Participant shall be entitled to
receive as a benefit from this Plan the Supplemental ESOP Benefit determined as
set forth herein. In the event of the death of a Participant prior to the
commencement of payment of the Supplemental ESOP Benefit, the Surviving Spouse
of the Participant shall be entitled to receive as a benefit from this Plan an
amount equal to 100% of the Supplemental ESOP Benefit that would have been
payable to the Participant at the time of his death. The Supplemental ESOP
Benefit shall be that benefit earned by a Participant upon the investment of the
Annual ESOP Credits allocated to his Account. The Annual ESOP Credit is equal to
the sum of the difference (expressed in dollars) between “(a)” and “(b),” where:

  (a)   is the number of shares of Stock that would have been allocated to the
account of the Participant for a Plan Year under the ESOP and the dividends and
earnings thereon paid during the Plan Year, but for the Applicable Limitations,
multiplied by the fair market value

4



--------------------------------------------------------------------------------



 



    of such Stock on the last day of the Plan Year for which the allocation is
made; and

  (b)   is the number of shares of Stock actually allocated to the account of
the Participant for the relevant ESOP Plan Year, multiplied by the fair market
value of such Stock on the last day of the Plan Year for which the allocation is
made, and the dividends and earnings thereon paid during the Plan Year.

          4.2 Investment of Annual ESOP Credits. Participants shall be entitled
to invest the Annual ESOP Credits allocated to their Account among a select
group of broadly diversified mutual funds selected by the Committee. For these
purposes, an investment shall be deemed to be made to a mutual fund (whether or
not actually made) when the Participant gives such instruction to the Committee
that such investment shall be made. The frequency with which such investment
instruction may be given to the Committee shall be determined by the Committee
in its sole discretion. If the Employer establishes a rabbi trust and sets aside
assets to informally fund the benefit obligation under this Plan, the Committee
may permit Participants the opportunity to direct the investment of their
Account under the rabbi trust, but the Committee is not obligated to do so. If
the Employer establishes a rabbi trust but the Participants are not permitted to
actually invest their Accounts through investment in the rabbi trust, the value
of a Participant’s Account shall nonetheless be determined on the basis of such
Participant’s deemed investments.
          4.3 Incidents of Supplemental ESOP Payments. Benefits under this
Section 4 shall be payable to the Participant in a lump sum within 90 days of
the first to occur of:

  (a)   the Participant’s “Separation from Service,” other than due to death or
Disability;     (b)   the Participant’s Disability;     (c)   the Participant’s
death; or     (d)   a Change in Control of the Bank or the Company.

          Notwithstanding anything herein to the contrary, if the Participant is
a Specified Employee and the distribution under this Section is due to the
Participants Separation from Service, the distribution should occur on the first
day of the seventh month following Separation from Service.
          4.4 Form of Supplemental ESOP Payments. A Participant’s supplemental
ESOP benefits under Section 4.1 of this Plan shall be a benefit paid in cash
equal to the value of the Participant’s Account. The Participant’s Account shall
be paid to the Participant upon the occurrence of the event and at the time
specified in Section 4.3 above.

5



--------------------------------------------------------------------------------



 



     5. Administration of the Plan
          5.1 Committee; Duties. This Plan shall be administered by the
Committee which shall consist of not less than three (3) persons appointed by
the Board of Directors. The Committee shall have the authority to make, amend,
interpret and enforce all appropriate rules and regulations for the
administration of the Plan and decide or resolve any and all questions,
including interpretations of this Plan, that may arise in connection with the
administration of the Plan; provided, however, that any such interpretations,
rules and/or regulations shall be consistent with the requirements of Code
Section 409A and any Treasury Regulations or other guidance issued thereunder. A
majority vote of the Committee members shall control any decision. Members of
the Committee may be Participants under the Plan, so long as a majority of the
members are not Participants.
          5.2 Agents. The Committee may, from time to time, employ other agents
and delegate to them such administrative duties as it sees fit, and may from
time to time consult with counsel who may be counsel to the Employer.
          5.3 Binding Effect of Decisions. The decision or action of the
Committee regarding of any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.
          5.4 Indemnity of Committee. The Employer shall indemnify and hold
harmless the members of the Committee against any and all claims, loss, damage,
expense or liability arising from any action or failure to act with respect to
this Plan, except in the case of gross negligence or willful misconduct.
     6. Claims Procedure
          6.1 Claim. Any person claiming a benefit, requesting an interpretation
or ruling under the Plan, or requesting information under the Plan shall present
the request in writing to the Committee which shall respond in writing within
thirty (30) days.
          6.2 Denial of Claim. If the claim or request is denied, the written
notice of denial shall state:

  (a)   the reason for denial, with specific reference to the Plan provisions on
which the denial is based.     (b)   a description of any additional material or
information required and an explanation of why it is necessary.     (c)   an
explanation of the Plan’s claim review procedure.

          6.3 Review of Claim. Any person whose claim or request is denied or
who has not received a response within thirty (30) days may request review by
notice given in writing to the Committee. The claim or request shall be reviewed
by the Committee who may, but shall not

6



--------------------------------------------------------------------------------



 



be required to, grant the claimant a hearing. On review, the claimant may have
representation, examine pertinent documents, and submit issues and comments in
writing.
          6.4 Final Decision. The decision on review shall normally be made
within sixty (60) days. If an extension of time is required for a hearing or
other special circumstances, the claimant shall be notified and the time limit
shall be one hundred twenty (120) days. The decision shall be in writing and
shall state the reason and the relevant plan provisions. All decisions on review
shall be final and bind all parties concerned.
     7. Amendment or Termination
          7.1 Amendment of Plan. A majority of the Board of Directors may amend
this Plan at any time or from time to time. However, no such amendment shall
adversely affect the benefits of the Participant which have accrued prior to
such action.
          7.2 Plan Termination.
(a) Partial Termination. The Board may partially terminate the Plan by freezing
future accruals if, in its judgment, the tax, accounting, or other effects of
the continuance of the Plan, or potential payments thereunder, would not be in
the best interests of the Bank.
(b) Complete Termination. Subject to the requirements of Code Section 409A, in
the event of complete termination of the Plan, the Plan shall cease to operate
and the Bank shall pay out to the Participant his benefit as if the Participant
had terminated employment as of the effective date of the complete termination.
Such complete termination of the Agreement shall occur only under the following
circumstances and conditions:

  (i)   The Administrator may terminate the Plan within 12 months of a corporate
dissolution taxed under Code Section 331, or with approval of a bankruptcy court
pursuant to 11 U.S.C. §503(b)(1)(A), provided that the amounts deferred under
the Plan are included in the Participant’s gross income in the latest of (i) the
calendar year in which the Plan terminates; (ii) the calendar year in which the
amount is no longer subject to a substantial risk of forfeiture; or (iii) the
first calendar year in which the payment is administratively practicable.    
(ii)   The Board may terminate the Plan by Board action taken within the 30 days
preceding a Change in Control (but not following a Change in Control), provided
that the Plan shall only be treated as terminated if all substantially similar
arrangements sponsored by the Bank are terminated so that the Participant and
all participants under substantially similar arrangements are required to
receive all amounts of compensation deferred under the terminated arrangements

7



--------------------------------------------------------------------------------



 



      within 12 months of the date of the termination of the arrangements. For
these purposes, “Change in Control” shall be defined in accordance with the
Treasury Regulations under Code Section 409A.

  (iii)   The Board may terminate the Plan provided that (A) the termination and
liquidation does not occur proximate to a downturn in the financial health of
the Bank or Company, (B) all arrangements sponsored by the Bank that would be
aggregated with this Plan under Treasury Regulations Section 1.409A-1(c) if the
Participant covered by this Plan was also covered by any of those other
arrangements are also terminated; (C) no payments other than payments that would
be payable under the terms of the arrangement if the termination had not
occurred are made within 12 months of the termination of the arrangement;
(D) all payments are made within 24 months of the termination of the
arrangements; and (E) the Bank does not adopt a new arrangement that would be
aggregated with any terminated arrangement under Treasury Regulations
Section 1.409A-1(c) if the Participant participated in both arrangements, at any
time within three years following the date of termination of the arrangement.

     8. Miscellaneous
          8.1 Unfunded Plan. This Plan is intended to be an unfunded plan
maintained primarily to provide deferred compensation benefits for a select
group of management or highly compensated employees. However, the Employer may
elect to fund for the benefits of Participants as described in Section 8.3
below. This Plan will continue to be unfunded for tax purposes and Title I of
ERISA even if benefits are funded by the Employer under Section 8.3 below.
          8.2 Unsecured General Creditor. The Participant and his Beneficiaries,
heirs, successors and assigns shall have no legal or equitable rights, interest
or claims in any property or assets of the Employer, nor shall they be
beneficiaries of, or have any rights, claims or interests in any life insurance
policies, annuity contracts or the proceeds therefrom owned or which may be
acquired by the Employer. Such policies or other assets of the Employer shall
not be held under any trust for the benefit of Participants, their
Beneficiaries, heirs, successors or assigns, or held in any way as collateral
security for the fulfilling of the obligations of Employer under this Plan. Any
and all of the Employer’s assets shall be, and remain, the general, unpledged,
unrestricted assets of the Employer. The Employer’s obligation under the Plan
shall be that of an unfunded and unsecured promise of the Employer to pay money
in the future.
          8.3 Trust Fund. The Employer shall be responsible for the payment of
all benefits provided under the Plan. At its discretion, the Employer may
establish one (1) or more rabbi trusts, with such trustees as the Board may
approve, for the purpose of providing for

8



--------------------------------------------------------------------------------



 



payment of such benefits. Such trust or trusts may be irrevocable, but the
assets thereof shall be subject to the claims of the Employer’s creditors. To
the extent any benefits provided under the Plan are actually paid from any such
rabbi trust, the Employer shall have no further obligation with respect thereto,
but to the extent not so paid, such benefits shall remain the obligation of, and
shall be paid by, the Employer.
          8.4 Nonassignability. Neither the Participant nor any other person
shall have any right to commute, sell, assign, transfer, pledge, anticipate,
mortgage or otherwise encumber, transfer, hypothecate or convey in advance of
actual receipt the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are, expressly declared to be unassignable
and nontransferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person, nor be transferable by operation of law in the event of a Participant’s
or any other person’s bankruptcy or insolvency.
          8.5 Expenses of Plan. All expenses of the Plan will be paid by the
Employer.
          8.6 Payment of Employment and Code Section 409A Taxes. Any
distribution under this Plan shall be reduced by the amount of any taxes
required to be withheld from such distribution. This Plan shall permit the
acceleration of the time or schedule of a payment to pay employment related
taxes as permitted under Treasury regulation Section 1.409A-3(j) or to pay any
taxes that may become due at any time that the arrangement fails to meet the
requirements of Code Section 409A and the regulations and other guidance
promulgated thereunder. In the latter case, such payments shall not exceed the
amount required to be included in income as the result of the failure to comply
with the requirements of Code Section 409A.
          8.7 Acceleration of Payments. Except as specifically permitted herein
or in other sections of this Plan, no acceleration of the time or schedule of
any payment may be made hereunder. Notwithstanding the foregoing, payments may
be accelerated hereunder by the Bank, in accordance with the provisions of
Treasury Regulation Section 1.409A-3(j)(4) and any subsequent guidance issued by
the United States Treasury Department. Accordingly, payments may be accelerated,
in accordance with requirements and conditions of the Treasury Regulations (or
subsequent guidance) in the following circumstances: (i) as a result of certain
domestic relations orders; (ii) in compliance with ethics agreements with the
Federal government; (iii) in compliance with ethics laws or conflicts of
interest laws; (iv) in limited cash-outs (but not in excess of the limit under
Code Section 402(g)(1)(B)); (v) in the case of certain distributions to avoid a
non-allocation year under Code Section 409(p); (vi) to apply certain offsets in
satisfaction of a debt of the Participant to the Bank; (vii) in satisfaction of
certain bona fide disputes between the Participant and the Bank; or (viii) for
any other purpose set forth in the Treasury Regulations and subsequent guidance.
          8.8 Participation by Subsidiaries and Affiliates. If any employer is
now or hereafter becomes a subsidiary or affiliated company of the Employer and
its employees participate in the ESOP, the Board of Directors may authorize such
subsidiary or affiliated company to participate in this Plan upon appropriate
action by such employer necessary to adopt the Plan.

9



--------------------------------------------------------------------------------



 



          8.9 Delivery of Elections to Committee. All elections, designation,
requests, notices, instructions and other communications required or permitted
under the Plan from the Employer, a Participant, Beneficiary or other person to
the Committee shall be on the appropriate form, shall be mailed by first-class
mail or delivered to such address as shall be specified by such Committee, and
shall be deemed to have been given or delivered only upon actual receipt thereof
by such Committee at such location.
          8.10 Delivery of Notice to Participants. All notices, statements,
reports and other communications required or permitted under the Plan from the
Employer or the Committee to any Officer, Participant, Beneficiary or other
person, shall be deemed to have been duly given when delivered to, or when
mailed by first-class mail, postage prepaid, and addressed to such person at
this address last appearing on the records of the Committee.
     9. Construction of the Plan
          9.1 Construction of the Plan. The provisions of this Plan shall be
construed, regulated, and administered according to the laws of the State of New
York, to the extent not superseded by Federal law.
          9.2 Counterparts. This Plan has been established by the Employer in
accordance with the resolutions adopted by the Board of Directors and may be
executed in any number of counterparts, each of which shall be deemed to be an
original. All the counterparts shall constitute one instrument, which may be
sufficiently evidenced by any one counterpart.
          9.3 Validity. In case any provision of this Plan shall be held illegal
or invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal or invalid provision had never been inserted herein.

10



--------------------------------------------------------------------------------



 



NORTHFIELD BANK
Exhibit A

      Participant   Date of Participation
John W. Alexander
  November 7, 2007
Kenneth J. Doherty
  November 7, 2007
Steven M. Klein
  November 7, 2007

A-1